Citation Nr: 0010554	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-19 884A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of left 
eye injury.  

2. Entitlement to service connection for residuals of 
shrapnel wound to the neck.  

3.  Entitlement to service connection for residuals of 
gunshot wound to the collarbone.  

4.  Entitlement to service connection for residuals of right 
leg injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel
INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

The veteran was furnished a statement of the case in October 
1998 that included the issue of entitlement to an increased 
compensable rating for his bilateral hearing loss; however, 
the veteran did not file a timely substantive appeal with 
respect to this issue and it is not properly before the Board 
at this time.  


FINDING OF FACT

The claims for service connection for residuals of left eye 
injury, residuals of shrapnel wound to the neck, residuals of 
gunshot wound to the collar bone, and residuals of right leg 
injury are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for residuals of left eye 
injury, residuals of shrapnel wound to the neck, residuals of 
gunshot wound to the collar bone, and residuals of right leg 
injury are not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In considering the veteran's claim for service connection, 
the threshold question to be answered is whether the 
veteran's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a).  

Criteria.  A well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In addition to competent evidence of current 
disability, a well-grounded claim for service connection also 
requires competent evidence of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Factual Background.  Service medical records show that the 
veteran was seen in early June 1968 after being hit in the 
left eye a week earlier.  Examination at that time showed his 
vision as 20/20 bilaterally and normal ophthalmologic 
findings with the exception that some hemorrhaging was noted.  
The examiner found no significant eye disease present.  
Subsequent records to include service separation examination 
in March 1970 are negative as to any further complaints or 
findings with respect to any left eye disorder or residuals 
of the earlier injury.  Service medical records are also 
negative as any showing of a shrapnel wound to the neck, 
gunshot wound to the collarbone or injury to the right leg.  
Separation examination was also negative as to these claimed 
disabilities.  Further, official records do not show that the 
veteran was awarded a Purple Heart for any wounds sustained 
during service.  

In May 1992, the veteran filed his original claim for service 
connection for various disabilities, but not for any 
currently at issue.  VA examinations in August and December 
1992 were negative as to the presence of any of the currently 
claimed disabilities.  

The veteran filed his current claim in October 1997.  He 
reported that he had not received any treatment for the 
currently claimed conditions since leaving service.  On VA 
ophthalmologic examination in February 1998, no abnormal 
pathology was identified.  On general medical examination, 
the examiner reported a history of shrapnel wound to the 
right lower leg with subsequent infection and healed scar.  
No pertinent clinical findings with respect to the claimed 
shrapnel wound to the neck or gunshot wound to the collarbone 
were reported by the examiner.  

A rating action in July 1998, denied service connection for 
the claimed disabilities finding that they were not well 
grounded.  

Analysis.  A well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed disorders.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Here, there is no competent medical evidence to 
establish the post-service presence of any residual 
disability of a left eye injury, shrapnel wound to the neck, 
gunshot wound to the collarbone or injury to the right leg 
arising from service for which service connection could be 
granted.  VA examinations in 1992 and 1998 are negative for 
these claimed disabilities and the veteran has provided no 
competent medical evidence to establish their current 
presence.  While the 1998 examiner reported a history of 
shrapnel wound to the right lower leg with residual scar, 
this was obviously based solely on the history provided by 
the veteran and not on any competent medical evidence of 
record.  Further, the veteran's claims of injury by shrapnel 
and gunshot are not supported in his official records by the 
award of Purple Heart or in his service medical records by 
treatment for same.  In the absence of competent medical 
evidence of a current disabilities, these claims for service 
connection are not well grounded.  

In addition, the Board would note that there was no showing 
in service of the presence of any chronic disability of the 
left eye, neck, collarbone or right leg such as those 
currently being claimed by the veteran.  The only pertinent 
treatment received by the veteran in service is shown to have 
been for an acute and transitory eye condition, rather than 
for any chronic disability.  That this condition resolved 
without residual disability is evidenced by the subsequent 
service and postservice medical records.  Further, a nexus 
between the currently claimed disorders and service has not 
been demonstrated.  The veteran has offered no competent 
(medical) evidence to support his claim as to current 
disability or nexus between the claimed disabilities and 
service; and as a layman, he is not competent to render a 
medical opinion as to such existence or relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, a 
careful review of the record shows that the veteran has 
failed to meet the criteria for a well-grounded claim as set 
out above.  See Rabideau; Caluza.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has stated that he has received no treatment 
for the claimed disabilities since service.  Thus, there is 
no available postservice medical evidence that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for residuals of left eye 
injury, residuals of shrapnel wound to the neck, residuals of 
gunshot wound to the collarbone, and residuals of right leg 
injury, the claims are denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 
- 2 -


- 5 -


